            Case 3:16-cr-01738-BTM Document 101 Filed 09/09/21 PageID.270 Page 1 of 5
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                           UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                                                      (For Revocation of Probation or Supervised Release)
                                      V.                              (For Offenses Committed On or After November I, 1987)
        ROBERTO HERNANDEZ-RODRIGUEZ (I)
           aka Roberto Rodriguez Hernandez                               CaseNumber:         3:16-CR-01738-BTM

                                                                      Brian J. White
                                                                      Defendant's Attorney
REGISTRATION NO.                      57182-298
 •-
THE DEFENDANT:
 181 admitted guilt to violation of allegation(s) No.        1

 D    was found guilty in violation of allegation(s) No.
                                                             ------------- after denial of guilty.
Accordin2ly, the court has adjudicated that the defendaot is guilty of the following allegation(s):

Allegation Number                      Nature of Violation

                                       Unlawful use of a controlled substance




     Supervised Release is revoked aod the defendaot is sentenced as provided in page 2 through 5 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any ·
material change in the defendant's economic circumstances.

                                                                     September 8 2021
                                                                     Date oflmposition of Sentence


                      Sep 09 2021
                                                                     §!~~~
                                                                     UNIT~                   DISTRICT JUDDE
                        s/ SuzanneA
            Case 3:16-cr-01738-BTM Document 101 Filed 09/09/21 PageID.271 Page 2 of 5
AO 245D (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                 ROBERTO HERNANDEZ-RODRIGUEZ (1)                                         Judgment - Page 2 of5
CASE NUMBER:               3:16-CR-01738-BTM

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Four (4) months.




 D      Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D      The court makes the following recommendations to the Bureau of Prisons:




D       The defendant is remanded to the custody of the United States Marshal.

D       The defendant shall surrender to the United States Marshal for this district:
        •    at
             ----------'-             . A.M.                 on
        • as notified by the United States Marshal.               -------------------
0       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
        Prisons:
    --------0 on or before
        D    as notified by the United States Marshal.
        •    as notified by the Probation or Pretrial Services Office.

                                                      RETURN
I have executed this judgment as follows:

       Defendant delivered on
                                ____________                         , ·to
                                                                   ..;_
                                                                               ' .
                                                                             ---------------
at - - - - - - - - - - - ~ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                    DEPUTY UNITED STATES MARSHAL


                                                                                                3:16-CR-01738-BTM
, ,
                Case 3:16-cr-01738-BTM Document 101 Filed 09/09/21 PageID.272 Page 3 of 5
      AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

      DEFENDANT:               ROBERTO HERNANDEZ-RODRIGUEZ (I)                                               Judgment - Page 3 of 5
      CASE NUMBER:             3:16-CR-01738-BTM

                                                   SUPERVISED RELEASE
 Upon release from imprisonment, the defendant will be on supervised release for a term of:
 Two (2) years.
                                                                                                               .,


                                               MANDATORY CONDITIONS
I. The defendant must not commit another federal, state or local crime.
I. The defendant must not unlawfully possess a controlled substance.
2. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
        D The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
3.    •  The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
      a sentence of restitution. (check if applicable)
4. ·IZ!The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
5.    • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
      20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
      the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. ( check if
      applicable)
6.    • The defendant must participate in an approved program for domestic violence. (check if applicable)
The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                     STANDARD CONDITIONS OF SUPERVISION
                                                                                                         3:16-CR-01738-BTM
,,   '
                      Case 3:16-cr-01738-BTM Document 101 Filed 09/09/21 PageID.273 Page 4 of 5
          AO 245D (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

          DEFENDANT:                  ROBERTO HERNANDEZ-RODRIGUEZ (1)                                                        Judgment - Page 4 of 5
          CASE NUMBER:                3: 16-CR-01738-BTM


      As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
      supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
      while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
      court about, and bring about improvements in the defendant's conduct and condition.

         I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
            hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
            office or within a different time frame.

         I. After initially reporting to the probation office, the defendant wiJJ receive instructions from the court or the probation officer
            about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
            as instructed.

     2. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
        getting permission from the court or the probation officer.

     3. The defendant must answer truthfully the questions asked by their probation officer.

     4. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
        anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
        probation officer at least IO days before the change. If notifying the probation officer in advance is not possible due to
        unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware ofa change or
        expected change.

     5. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
        permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
           view.

     6. The defendant must work fulJ time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
        excuses the defendant from doing so. If the defendant does not have fulJ-time employment the defendant must tty to find fulJ-
        time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
        defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
        probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
        due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
        change or expected change.

     7. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
        knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
        first getting the permission of the probation officer.

     8. If the defendant is arrested or questioned by a Jaw enforcement officer, the defendant must notify the probation officer within 72 hours.

     9. The defendant must not own, possess, or have access to a firearm, anununition, destructive device, or dangerous weapon (i.e.,
        anything that was'designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
        as nunchakus or lasers).

     I 0. The defendant must not act or make any agreement with a Jaw enforcement agency to act as a confidential human source or
          informant without first getting the permission of the court.

     11. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
         officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
         The probation officer may contact the person and confrrm that the defendant notified the person about the risk.

     12. The defendant must follow the instructions of the probation officer related to the conditions of supervision.




                                                                                                                         3: 16-CR-01738-BTM
'   ,            Case 3:16-cr-01738-BTM Document 101 Filed 09/09/21 PageID.274 Page 5 of 5
        AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

        DEFENDANT:              ROBERTO HERNANDEZ-RODRIGUEZ (1)                                            Judgment - Page 5 of 5
        CASE NUMBER:            3:16-CR-01738-BTM

                                        SPECIAL CONDITIONS OF SUPERVISION
           1. Submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. §
               1030(e)(l)), other electronic communications or data storage devices or media, or office, to a search
              conducted by a United States probation officer. Failure to submit to a search may be grounds for
              revocation of release. The offender must warn any other occupants that the premises may be subject to
              searches pursuant to this condition. An officer may conduct a search pursuant to this condition only
              when reasonable suspicion exists that the offender has violated a condition of his supervision and that
              the areas to be searched contain evidence of this violation. Any search must be conducted at a
              reasonable time and in a reasonable manner.
           2. Participate in a program of drug abuse treatment including testing and counseling, with at least 1 to 8 tests per
              month and 1 to 8 counseling sessions per month as directed by the probation officer.
           3. Not enter the Republic of Mexico without written permission of the Court or probation officer.
           4. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.
           5. Not possess any narcotic drug or controlled substance without a lawful medical prescription, under Federal Law.
           6. Not associate with known users of, smugglers of, or dealers in narcotics, controlled substances, or dangerous
              drugs in any form.
          7. Participate in a program of mental health treatment as directed by the probation officer. The Court authorizes the
             release of the pre-sentence report and available psychological evaluations to the mental health provider, as
             approved by the probation officer. The defendant shall consent to the release of evaluations and treatment
             information to the probation officer and the Court by the mental health provider.
          8. Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period of 120 days
             commencing upon release. This is a non-punitive placement.//




                                                                                                        3:16-CR-01738-BTM
